DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21, 23, 25-28, 30, 32-35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boroson et al. (hereinafter “Boroson”), US Pub. No. 2007/0139437.
Regarding claim 18, Boroson teaches a display driver (fig. 2, data driver 60), comprising: storage circuitry configured to store F subpixel data based on color coordinates of a displayed color displayed on a display panel when red (R) subpixels, green (G) subpixels, and blue (B) subpixels of the display panel are driven with drive signals corresponding to a minimum grayscale value and F subpixels of the display panel are driven with drive signals corresponding to a maximum grayscale value (fig. 3, pixel 20r, pixel 20g, pixel 20B, [0031-0035]), the F 
Regarding claim 19, Boroson teaches wherein the F subpixel data is based on display characteristics of the display panel when an image is displayed by use of the R subpixels, the G subpixels, and the B subpixels without using the F subpixels ([0090-0095]).
Regarding claim 20, Boroson teaches wherein the color coordinates of the displayed color are defined in an XYZ color system (figs. 5, 6 and accompanying text), wherein the F subpixels data comprises data indicating first, second, and third values acquired by applying an XYZ-RGB transformation matrix to the color coordinates of the displayed color ([0090-0095]), wherein the first, second, and third values respectively indicate components of the primary colors R, G, and B of the additional color (figs. 5, 6, [0090-0095]), and wherein the XYZ-RGB transformation matrix indicates display characteristics of the display panel when an image is displayed by using the R subpixels, the G subpixels, and the B subpixels without using the F subpixels ([0090-0095]).
Regarding claim 21, it has similar limitations to those of claim 20 is rejected on the same grounds presented above.

Regarding claim 25, it is image processing circuitry of claim 1 and is rejected on the same grounds presented above.
Regarding claim 26, it has similar limitations to those of claim 9 and is rejected on the same grounds presented above.
Regarding claims 27 and 28, they have similar limitations to those of claims 20 and 21, and are rejected on the same grounds presented above.
Regarding claim 30, it has similar limitations to those of claim 23 and is rejected on the same grounds presented above.
Regarding claim 32, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 33, it has similar limitations to those of claim 19 and is rejected on the same grounds presented above.
Regarding claims 34 and 35, they have similar limitations to those of claims 20 and 21, and are rejected on the same grounds presented above.
Regarding claim 37, Boroson teaches driving the display pane based on the output FRGB data (figs. 5, 6 and accompanying text).
Allowable Subject Matter
Claims 22, 24, 29, 31, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein the first data comprises data indicating a maximum value among the first, second, and third values and indicating fourth, fifth, and sixth values acquired by normalizing the first, second, and third values with respect to the maximum value, respectively” and “perform a gamma transformation on the first input RGB data and the second input RGB data to generate first gamma-transformed input RGB data and second gamma- transformed input RGB data, respectively; generate averaged gamma-transformed RGB data by averaging the first gamma- transformed input RGB data and the second gamma-transformed input RGB data; generate, based on the averaged gamma-transformed RGB data, output FRGB luminance data comprising a luminance value Fo of the additional color, a luminance value Ro of the primary color R, a luminance value Go of the primary color G, and a luminance value Bo of the primary color B; generate rendering-corrected FRGB luminance data by correcting the output FRGB luminance data based on the F subpixel data; and generate the output FRGB data by performing an inverse gamma transformation on the rendering-corrected FRGB luminance data.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622